Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered. 

 Response to Arguments
Applicant’s arguments, see pg. 7-9, filed 10/19/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Mohan, S. (WO 2021/044432 A1).
	Mohan discloses a method for ranking nodes by most critical, and assigning backup nodes to the most critical nodes. This is analogous to the sensor ranking list, and the backup nodes are analogous to virtual nodes. Taken in combination with Park in view of Paridari, the prior art of record discloses the claimed invention as amended.
	Regarding applicant’s remarks of newly added claims 22-24, the limitations “minimum waiting time” and “determined using an industrial asset simulation” raise new 112(b) and 112(a) issues respectively, with reference to paragraph [00119] of the instant specification. Park in view of Paridari and Mohan disclose all limitations of the newly added claims, as will be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minimum waiting time” in claims 22-24 is a relative term which renders the claim indefinite. The term “minimum waiting time” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The instant specification recites at [00119], “a minimum waiting time after each sensor is switched back before the next sensor is considered. The waiting time might be determined using simulations and/or may be selected based on an amount of time it takes to neutralize the system using the virtual sensor in the loop (e.g., once the corresponding physical sensor is attacked and all other physical sensors are healthy)”. 
The above excerpt, at no point, describes how to determine a “minimum waiting time” after each sensor is switched back to a monitoring node value before the next sensor is considered or using simulations. Instead, it states the “minimum waiting time” is how long it takes to neutralize the system under attack. The instant specification is silent on how the applicant intends to ascertain the “minimum waiting time” using simulations or how long after a previous node in the sensor ranking list was switched back to monitoring node values. According to the instant specification, this “minimum waiting time” may be arbitrarily short, arbitrarily long and appears to be subjective. Therefore claims 22-24 are indefinite, as one of ordinary skill in the art would not be able to ascertain the relative degree of the “minimum waiting time” to switch an abnormal monitoring node in the sensor ranking list is switched back to monitoring node values after a previous node was switched back to monitoring node values. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation in question does not satisfy the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification does not describe the limitation in sufficient detail so that one of ordinary skill in the art would recognize that the applicant had possession of the claimed invention.
	In this case, the specification does not provide sufficient details to “the minimum waiting time is determined using an industrial asset simulation”. No algorithm or steps/procedure for performing the function can be found, explained at all or in sufficient detail. The portions of the specification relating to a “the minimum waiting time is determined using an industrial asset simulation” are found in [00119], “There might be, in some embodiments, a minimum waiting time after each sensor is switched back before the next sensor is considered. The waiting time might be determined using simulations and/or may be selected based on an amount of time it takes to neutralize the system using the virtual sensor in the loop (e.g., once the corresponding physical sensor is attacked and all other physical sensors are healthy)”.
	As in MPEP 2161.01 (I), “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). A person skilled in the art would not understand that the applicant have invented, and been in possession of, the invention as broadly claimed. The description of “the minimum waiting time is determined using an industrial asset simulation”, does not entitle the  inventor to claim any and all means for achieving the objective(s) as claimed.
Furthermore, As in MPEP 2161.01 (I), "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention." It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
The description as to how the applicant intends to implement “the minimum waiting time is determined using an industrial asset simulation” is not described. Therefore, the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Park et al. (US Pat. No. 10,250,619) in view of 
K. Paridari et al., “A Framework for Attack-Resilient Industrial Control Systems: Attack Detection and Controller Reconfiguration,” in Proceedings of the IEEE, vol. 106, no. 1, pp. 113-128, Jan. 2018, doi:10.1109/JPROC.2017.2725482 and
Mohan, S. (WO 2021/044432 A1) under the priority date of 9/6/2019, 
hereinafter Park, Paridari and Mohan.

Regarding claim 1, Park discloses a system to protect (Fig. 4 #100) an industrial asset (Fig. 4 #103), comprising:
a plurality of monitoring nodes (Fig. 4 #150), each monitoring node generating a series of monitoring node values over time that represent a current operation of the industrial asset; (Col. 16 ln. 31-33)
an abnormality detection computer (Fig. 4 #105) to determine that at least one abnormal monitoring node is currently being attacked or experiencing a fault; (Col. 11 ln. 40-49)
and a virtual sensor (Col. 16 ln. 44-51) estimator (Fig. 4 #101, Col. 16 ln. 57-62), coupled to the plurality of monitoring nodes (Fig. 4 #150, Col. 16 ln. 31-37) and the abnormality detection computer (Fig. 4 #105, Col. 17 ln. 4-8), to: 
(i) responsive to an indication that the at least one abnormal monitoring node is currently being attacked or experiencing a fault, (Col. 15 ln. 22-30) automatically replace monitoring node values from the at least one abnormal monitoring node currently being attacked or experiencing a fault with virtual node values, (Col. 15 ln. 39-46) and 
(ii) determine when the abnormal monitoring node or nodes will switch from the virtual node values back to monitoring node values (Col. 13 ln. 18-21) 

Park fails to disclose determine when the abnormal monitoring node or nodes will switch from the virtual node values back to monitoring node values based on a size of a virtual sensing residual and a sensor ranking list, wherein the sensor ranking list defines an order in which abnormal monitoring nodes are switched, one at a time, from virtual node values back to monitoring node values.

Paridari teaches determine when the abnormal monitoring node or nodes will switch from the virtual node values back to monitoring node values based on a size of a virtual sensing residual, (Sec. IV.A(1), Pg. 118, “Dynamic rules were also derived… The estimation residue rest(k) = y(k) – ŷ(k), where y(k) is the kth measured sample, is expected to be small, assuming that… the behavior of the system is “normal.””)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to incorporate the teachings of Paridari to include determining when the abnormal monitoring node or nodes will switch from the virtual node back to monitoring node values based on a size of a virtual sensing residual. Such modification would be motivated because “the magnitude of the residue or the amount by which the threshold was exceeded can provide an indication of the severity of the disturbance.” (Sec. IVA(I) Pg. 119)

Mohan teaches determine when the abnormal monitoring node or nodes will switch from the virtual node values back to monitoring node values based on a sensor ranking list, wherein the sensor ranking list defines an order in which abnormal monitoring nodes are switched, one at a time, from virtual node values back to monitoring node values. (Mohan, Pg. 10 ln. 6-9, “With the use of newly proposed node ranking algorithm, the disclosure proposes to identify the top most critical nodes in the network, and add backup only for those nodes which are identified as critical…”) 
The difference between Mohan and Park is Mohan teaches ranking nodes based on criticality and assigning backup nodes for only critical nodes. Park discloses an “interactive” or “automated” means for correcting an “operational state or status,” of the protected system. Mohan’s node ranking is analogous to the sensor ranking list of the present disclosure, and the backup nodes are analogous to virtual nodes. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Paridari to incorporate the teachings of Mohan to include determining when the abnormal monitoring node or nodes will switch from the virtual node values back to monitoring node values based on a sensor ranking list, wherein the sensor ranking list defines an order in which abnormal monitoring nodes are switched, one at a time, from virtual node values back to monitoring node values. Such modification would be motivated to build dynamism to the applications and also to handle the case of node/sensor node failure case. (Mohan, Pg. 5 ln. 17-18)

	Regarding claim 2, Park in view of Paridari and Mohan disclose the system of claim 1, wherein the determination of when the abnormal monitoring node or nodes will switch from the virtual node values back to the monitoring node values is based at least in part on an attestation from a human operator. (Park, Col. 13 ln. 18-24 “interactive”; Col. 15 ln. 15-22)

	Regarding claim 3, Park in view of Paridari and Mohan disclose the system of claim 1, wherein the determination of when the abnormal monitoring node or nodes will switch from the virtual node values back to the monitoring node values is performed automatically. (Park, Col. 13 ln. 18-24, “automated”)

	Regarding claim 4, Park in view of Paridari and Mohan disclose the system of claim 1, wherein the virtual sensor estimator (Park, Fig. 4 #101) is further to: 
(iii) responsive to said determination, switch the abnormal node or nodes from the virtual node values back to monitoring node values. (Park, Col. 10 ln. 19-25 “to restore a desired fallback or normal operating state of the protected system or device”)

	Claims 12 and 16-19 are substantially similar to that of claim 1. Therefore, claims 12 and 16-19 are rejected on similar grounds as claim 1 over Park in view of Paridari and Mohan.

	Claims 13-15 are substantially similar to that of claims 2-4. Therefore, claims 13-15 are rejected on similar grounds as claims 2-4 over Park in view of Paridari and Mohan.

Regarding claim 22, Park in view of Paridari and Mohan disclose the system of claim 1, wherein an abnormal monitoring node in the sensor ranking list is switched back to monitoring node values a minimum waiting time after a previous node in the sensor ranking list was switched back to monitoring node values. (Paridari, Sec. V.C Pg. 125, “To investigate the performance of the proposed resilient control situations where a detection delay occurs, the following scenario is considered: the attack starts at time k = 3000 s, and is detected at k = 4440 s (i.e., with a 24-min detection delay, which is the maximum detection delay in Table 1)”)
It should be noted, Paridari does not need to disclose the sensor ranking list, which is already taught by Mohan. The claim pertains to the time delay between switching node values from virtual to monitoring values. As stated above for the 112(b) rejection of claims 22-24, the term “minimum waiting time” is indefinite, and as it is described in the instant specification, the detection delay taught by Paridari is the same as the “minimum waiting time,” of the present invention. Due to the indefiniteness, the “minimum waiting time” may correspond to a delay of “0” units of time (ns, ms, s, min, etc.) or infinite as no method for ascertaining how long this “minimum waiting time” is recited. A “minimum waiting time” of “0” corresponds to being 0 seconds after neutralization of the system. Neutralization can be understood by one of ordinary skill in the art as bringing the system from a state of abnormality to a state of normality. While claim 22 does not recite “neutralization,” this is the event that marks the beginning of the “minimum waiting time” as it is the earliest point in which a node would switch from virtual to monitoring values.

Regarding claim 23, Park in view of Paridari and Mohan disclose the system of claim 22, wherein the minimum waiting time is determined using an industrial asset simulation. (Paridari, Sec. V.C Pg. 125, Fig. 10, “…the simulation results shown in Fig. 10”)
Paridari discloses evaluating performance of a simulated attack. As stated above for the 112(a) rejection of claim 23, the applicant does not disclose how they intend to “use” an industrial asset simulation for determining the minimum waiting time.

Regarding claim 24, Park in view of Paridari and Mohan disclose the system of claim 22, wherein the minimum waiting time is based on how long it takes to neutralize the industrial asset (Paridari, Sec. V.C Pg. 125, “To investigate the performance of the proposed resilient control situations where a detection delay occurs, the following scenario is considered: the attack starts at time k = 3000 s, and is detected at k = 4440 s (i.e., with a 24-min detection delay, which is the maximum detection delay in Table 1)”), 
using virtual node values, after a physical sensor was attacked or experienced a fault. (Paridari, Sec. V.C Pg. 125, “In the attack-resilient BMS data set, the attack is considered to be detected by the SIA, and the resilient policy is triggered, such that the corrupted measurements are replaced with their estimates.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
El Hariri et al. (US Patent No. 10,362,056 B1) – Regarding detection of spoofed sensor measurements in a micro grid.
Mathur et al. (WO 2018/048351 A1) – Regarding defending a utilities system against cyber-physical attacks associated with anomalies in a physical process operative in the utilities system.
Mathur et al. (WO 2017/171639 A1) – Regarding detecting cyber attacks on a cyber physical system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-2:00 PM; 3:00 PM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	



/J.N.G./Examiner, Art Unit 2496 
                                                                                                                                                                                                       /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496